Citation Nr: 9931891	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective dated prior to August 7, 1992 for 
service connection for a history of frozen feet with nerve 
end damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1944 to December 
1945.  He was a prisoner of war of the German government for 
approximately three months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.    


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1946, the RO 
denied a claim of entitlement to service connection for 
frozen feet.

2.  A VA report of contact, dated in October 1992, shows that 
a VA representative took a claim of entitlement to service 
connection for frozen feet from the veteran on August 7, 
1992, and this report constitutes an informal claim for 
service connection; a formal claim was received in November 
1992.

3.  In an April 1993, rating decision, the RO granted the 
claim for service connection for a history of frozen feet 
with nerve end damage; the RO subsequently assigned an 
effective date of August 7, 1992.  


CONCLUSIONS OF LAW

1.  The RO's April 1946 decision, which denied a claim of 
entitlement to service connection for frozen feet, became 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  The criteria for an effective date prior to August 7, 
1992, for entitlement to service connection for a history of 
frozen feet with nerve end damage have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.400 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that in a decision dated in April 
1946, the RO denied a claim of entitlement to service 
connection for frozen feet and malnutrition.  In November 
1992, he filed to reopen his claim.  In April 1993, the RO 
granted service connection for a history of frozen feet with 
nerve end damage, and assigned an effective date in October 
28, 1992.  In a decision dated in November 1993, the RO 
granted an effective date of August 7, 1992.  In December 
1993, the veteran appealed the issue of entitlement to an 
effective date prior to August 7, 1992, asserting that the 
RO's April 1946 denial was based on clear and unmistakable 
error (CUE).  In January 1997, the RO denied his claim.  The 
veteran has appealed.  In April 1998, after additional 
evidence was submitted, the RO affirmed its denial.

As previously mentioned, in April 1946, the RO denied a claim 
of entitlement to service connection for frozen feet and 
malnutrition.  The claims file includes a cover letter, also 
dated in April 1946, advising him of this decision.  There is 
no record of an appeal.  In this regard, the veteran has 
submitted a letter, dated in July 1946, as well as a 
supporting lay statement from a fellow soldier, dated in May 
1946 (with postmarked envelope), in support of his argument 
to the effect that he filed a notice of disagreement to the 
RO's April 1946 decision, and that his claim remains open as 
no statement of the case was issued.  However, the Court has 
held that the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992)).  In this case, the first record of either of these 
documents having been received by VA is in November 1992, at 
which time the May 1946 letter was submitted as an attachment 
to a letter from the veteran.  In addition, none of the 
copies of the May and July of 1946 letters in the claims file 
bear a date stamp, or other indication, showing that they 
were received by VA within one year of the RO's April 1946 
decision, and the veteran's assertion, standing alone, is not 
"clear evidence to the contrary" to rebut the presumption 
that VA employees properly discharged their duty in filing 
all correspondence.  As it is not shown that a timely notice 
of disagreement was received with regard to the RO's April 
1946 denial of the claim for frozen feet, and the RO's April 
1946 decision must be considered to be final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(b) (1999); see also 
38 C.F.R. § 3.160(d) (1999).  

A "report of contact" (VA Form 119), dated in October 1992, 
indicates that on August 7, 1992, a VA employee "took a 
reopened claim for residuals of frozen feet" from the 
veteran.  In November 1992, a formal claim for frozen feet 
was received.  In April 1993, the RO granted service 
connection for a history of frozen feet with nerve end 
damage, and subsequently assigned an effective date of August 
7, 1992.

Any communication or action, indicating an intent to apply 
for one or more benefits, from a claimant or his or her 
authorized representative, may be considered an informal 
claim.  If a formal claim is received within 1 year, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (1999).

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(1999) (emphasis added).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

The effective date of an award of disability compensation 
based on a reopened claim under the provisions of 38 C.F.R. 
§§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).

In this case, the "report of contact" (VA Form 119) shows 
that an informal claim for service connection for frozen feet 
was received on August 7, 1992.  A formal claim was received 
in November 1992.  Given that the RO's April 1946 denial of 
the claim for frozen feet was final, the veteran's claim is 
considered to be a "reopened" claim of entitlement to 
service connection for frozen feet.  See 38 C.F.R. 
§§ 3.155(a), 3.160(e) (1999). 

In April 1993, the RO determined that new and material 
evidence had been received to reopen the veteran's claim, and 
granted service connection for a history of frozen feet with 
nerve end damage.  Under 38 C.F.R. § 3.400(q)(1)(ii), (r), 
the earliest date for which entitlement to a service 
connection for a history of frozen feet with nerve end damage 
could be granted is the date of receipt of the veteran's 
reopened claim, which is August 7, 1992.  The Board therefore 
concludes that the RO properly assigned an effective date 
commensurate with the date that it received the veteran's 
claim, and that the correct effective date for the grant of 
service connection for a history of frozen feet with nerve 
end damage is August 7, 1992.  

As a final matter, the Board has considered the veteran's 
argument that the RO's April 1946 denial of his claim for 
frozen feet was CUE.  Applicable regulations provide that 
previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R.  § 3.105(a) (1999).  However, the 
essence of the veteran's CUE claim is that the RO incorrectly 
weighed the evidence, and the VA failed in its duty to 
assist.  Specifically, a review of the statement of 
accredited representative (VA Form 646), dated in September 
1998, and a letter from the veteran dated in April 1997, 
shows that it is argued that the RO's April 1946 decision was 
CUE because: 1) the veteran's separation examination report 
(WD AGO 38) contains a medical history that included frozen 
feet, 2) the veteran's separation examination report was 
deficient and/or "misleading' in that it failed to contain a 
current diagnosis of frozen feet, and 3) VA failed to 
schedule the veteran for an examination.  

With regard to the first argument, however, the Board 
initially notes that in its April 1946 denial the RO 
determined that the veteran did not have any current 
residuals of frozen feet, and that this argument is 
essentially a disagreement with the RO's evaluation of the 
evidence.  This argument therefore does not raise a valid CUE 
claim, as it has been established that for a successful CUE 
claim, an appellant must assert more than a disagreement as 
to how the facts were weighed or evaluated.  Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Therefore, this argument is 
insufficient to raise a CUE claim.  See Shockley v. West, 11 
Vet. App. 208, 213-14 (1998).  With regard to the second two 
arguments, these arguments are based on the theory that the 
military, and VA, failed in their duty to assist the veteran.  
However, even if the Board were to accept the (legally 
unsupported) argument that an inadequate separation 
examination report could amount to a failure of VA's duty to 
assist, this would not be CUE.  In this case, the basis for 
the RO's denial in April 1946 was that the evidence did not 
show that the veteran had residuals of frozen feet.  In 
essence, the veteran failed to submit a well grounded claim.  
In the absence of a well grounded claim, VA had no duty to 
assist the veteran in developing the facts of his claim.  
38 U.S.C.A. § 5107 (West 1991).  In addition, the U.S. Court 
of Appeals for Veterans Claims (Court) has previously held 
that a breach of the duty to assist cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
rather than an incorrect record.  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994); Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  

Accordingly, the Board finds that there is no legal basis for 
it to grant an effective date prior to August 7, 1992 for the 
veteran's service-connected history of frozen feet with nerve 
end damage.  Therefore, the appellant's claim for an 
effective date prior to August 7, 1992 for the grant of 
service connection for history of frozen feet with nerve end 
damage must be denied.  38 U.S.C.A. §§  5103(a), 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii), (r). 








ORDER

Entitlement to an effective date prior to August 7, 1992 for 
service connection for history of frozen feet with nerve end 
damage is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

